DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 2 of claim 17 provides for a “winding type steering motor” and line 2 of claim 17 provides for a “dual winding type steering motor”.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). See 2173.05(b), section E.
as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kozawa (US 2017/0029016) in view of Curtis (US 2014/0177117).
Kozawa discloses:
a main regulator/converter (15 - ¶ 0043 provides that the regulator is used to adjust the voltage) configured to supply a source voltage; 
a plurality of sub-regulators/converters (16 - ¶ 0044 provides that the regulator is used to adjust the voltage) connected to the main regulator, each of the sub-regulators configured to convert the source voltage to a respective sub-voltage; and 

a controller (40) configured to control the motor using a first signal, received from one of the first sensors, and a second signal, received from the second sensor connected to the main regulator (signal Sd1 includes the signals from the main and sub sensors – see Fig. 2, see also ¶ 0033).
The controller is configured to: 
compare the first signal, received from the one sensor of the first sensors, with a second signal, received from the second sensor connected to the main regulator (¶ 0137).
The converted respective sub-voltage of the each of the sub-regulators and a voltage supplied to the second sensor through the passive component are the same as each other (signal are the same when  operating in the normal mode – see ¶ 0137).
The motor is configured to generate steering force associated with a steering wheel or a vehicle wheel, based on at least one signal generated by at least one of the sensors (see Fig. 2 – 455 is used to control motor based on the input signals).
Kozawa does not directly disclose a passive component.  
Curtis teaches a sensing device that includes a passive component (Accessory module 412 includes passive hardware, including a resistor - ¶ 0083).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Kozawa as taught by Curtis in order to provide a means of connecting to an outside device, which could be beneficial for diagnosing issues in the sensing device.
Claim 6, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozawa in view of Curtis as applied to claim 1 (with respect to claim 6) above, and further in view of Kuwahara (US 2018/0234039).
Kozawa and Curtis disclose as discussed above.  Kozawa also provides that the controller performs validity verification on the signals received from the sensors (at 453) and control the assist steering force according to the performed validity verification (455) in addition to a steering column module (92) connected to a steering wheel (91) and a steering rack module (97) connected to a vehicle wheel (98(, and wherein the steering column module and the steering rack module are electrically connected with each other (modules electrically connected via power steering device 80, which includes ECU 40 and motor 81).
While Kozawa does provide for the sensing of other physical features (¶ 0205), the references do not directly disclose sensors configured to sense a position of the motor.
Kuwahara teaches a motor control apparatus (45) which uses sensors to sense a position of the motor (46 – see ¶ 0044).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Kozawa as taught by Curtis and Kuwahara in order to provide an alternative input known to control the operation of a steering motor.  This would be beneficial for ensuring the position of the motor reaches the desired position.



Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
September 11, 2021